Citation Nr: 0724105	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-13 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gall bladder 
cancer, pancreatitis with type II diabetes mellitus, 
emphysema and chronic obstructive pulmonary disease, an eye 
disorder, and hearing loss, for accrued benefit purposes

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
October 1952.  The appellant is the widow of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) No. Little Rock, Arkansas 
Office (RO), which denied the appellant entitlement to 
service connection for gall bladder cancer, pancreatitis with 
type II diabetes mellitus, emphysema and chronic obstructive 
pulmonary disease, an eye disorder, and hearing loss, for 
accrued benefit purposes and entitlement to service 
connection for the cause of the veteran's death.

In March 2007, the appellant appeared at the RO and offered 
testimony in support of her claim at a video conference 
hearing before the undersigned.   A transcript of the 
appellant's testimony has been associated with her claims 
file. 


FINDINGS OF FACT

1. The veteran died in July 2005 as a result of carcinoma of 
the gall bladder.  

2.  At the time of death, the veteran had claims pending for 
service connection for gall bladder cancer, pancreatitis with 
type II diabetes mellitus, emphysema and chronic obstructive 
pulmonary disease, an eye disorder, and hearing loss.

3. The service medical records do not show any diagnosis of 
gall bladder cancer, pancreatitis with type II diabetes 
mellitus, emphysema and chronic obstructive pulmonary 
disease, an eye disorder, and/or hearing loss during service 
or gall bladder cancer, diabetes mellitus, and/or 
sensorineural hearing loss within the first year after the 
veteran separated from service.

4. There is no competent medical evidence linking the 
veteran's gall bladder cancer, pancreatitis with type II 
diabetes mellitus, emphysema and chronic obstructive 
pulmonary disease, an eye disorder, and hearing loss to 
military service.

5.  At the time of death, service connection was not in 
effect for any disability.

6.  The evidence does not establish that the cause of the 
veteran's death is related to service.


CONCLUSIONS OF LAW

1.  For purposes of accrued benefits, gall bladder cancer, 
pancreatitis with type II diabetes mellitus, emphysema and 
chronic obstructive pulmonary disease, an eye disorder, 
and/or hearing loss were not incurred in, or aggravated by, 
active military service, and gall bladder cancer, diabetes 
mellitus, and/or sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.1000 (2006).


2.  A disability incurred in or aggravated by service, or 
which may be presumed service-connected, did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the RO sent correspondence in August 2005; a rating 
decision in October 2005; and a statement of the case in 
April 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
appropriate notice, in the form of August 2005 
correspondence, preceded the unfavorable RO decision.  Thus, 
the timing requirements under Pelegrini have been met.  
Indeed, the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, all relevant, identified, and 
available evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The Board observes that in this case, VA has been unable to 
secure the majority of the veteran's service medical records.  
In August 2004, the National Personnel Records Center 
informed VA that the veteran's service medical records and 
surgeon general office records were destroyed in a fire.  
Historically, the fire occurred in 1973 at the National 
Personnel Records Center.  The Board recognizes that the 
Court has held that, in cases where records once in the hands 
of the Government are missing, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
herein has been undertaken with this heightened duty in mind.

The above notwithstanding, case law does not establish a 
heightened "benefit of the doubt" but, instead, a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, and to explain its decision when the 
veteran's medical records have been destroyed.  Ussery v. 
Brown, 8 Vet. App. 64 (1995).

Case law does not lower the legal standard for proving a 
claim for service connection.  It merely increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the veteran.  
Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 
9 Vet. App. 46 (1996).

Accrued Benefits
 
Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which a veteran was 
entitled at the time of death, under existing ratings or 
decisions, or based on evidence in the file at the date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement, shall upon the death 
of the veteran be paid to certain survivors. 38 U.S.C.A. § 
5121 (West 2002); 38 C.F.R. § 3.1000 (2006). Upon the death 
of the veteran, benefits shall be paid to the surviving 
spouse. 38 C.F.R. § 3.1000(a)(1).  Applications for accrued 
benefits must be filed within one year after the date of 
death. 38 U.S.C.A. § 5121(c).  

Although the claim for accrued benefits under 38 U.S.C.A. § 
5121 is a matter separate from the veteran's claims, as it is 
based upon a separate statutory entitlement of the survivor 
for which an application must be filed in order to receive 
benefits, it is at the same time derivative of the veteran's 
claims, in that the claimant's entitlement is based upon the 
veteran's entitlement.  See Zevalkink v. Brown, 6 Vet. App. 
483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); 
cert. denied, 117 S. Ct. 2478 (1997) (holding that "the 
substance of the survivor's claim is purely derivative from 
any benefit to which the veteran might have been 'entitled' 
at his death [and gives the survivor] the right to stand in 
the shoes of the veteran and pursue his claim after his 
death.").

Therefore, the Board's primary analysis must be one that 
considers the underlying claims in this case, the claims for 
service connection for gall bladder cancer, pancreatitis with 
type II diabetes mellitus, emphysema and chronic obstructive 
pulmonary disease, an eye disorder, and hearing loss.  
However, the evidence to be considered must have been 
constructively in the veteran's file at the time of his 
death.  38 C.F.R. § 3.1000.
 
                                 
Service connection for gall bladder cancer, pancreatitis with 
type II diabetes mellitus, emphysema and chronic obstructive 
pulmonary disease, eye disorders, and hearing loss for 
accrued benefits


That appellant essentially argues that the veteran prior to 
his death had gall bladder cancer, pancreatitis with type II 
diabetes mellitus, emphysema and chronic obstructive 
pulmonary disease, an eye disorder, and hearing loss that 
originated in service or is otherwise the result of his 
period of active duty.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, where a veteran served 90 days of more during a 
period of war or during peacetime service after December 31, 
1946, and a chronic disease, such as cancer, diabetes 
mellitus and/or sensorineural hearing loss, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, that disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Here, the available service medical records consist solely of 
a report of the veteran's October 1952 medical examination 
for service separation.   On this examination, a clinical 
evaluation of the veteran to include his eyes, ears, lungs, 
abdomen, and endocrine system found no abnormalities.  The 
veteran's hearing was 15/15, spoken and whispered voice, 
bilaterally.  On a contemporaneous report of medical history 
the veteran specifically denied past or current eye or ear 
trouble, shortness of breath, stomach trouble, or frequent 
indigestion.  

The post service evidence does not demonstrate complaints, or 
findings of cancer of any kind, sensorineural hearing loss or 
diabetes mellitus within the one-year period immediately 
following the veteran's discharge from service in October 
1952.  Thus, service connection is precluded on a presumptive 
basis.

Medical documentation reflecting clinical findings of hearing 
loss, eye disorders diagnosed as glaucoma and bilateral 
cataracts, a respiratory disorder diagnosed as chronic 
obstructive pulmonary disease, pancreatitis with type II 
diabetes mellitus and gall bladder cancer are not shown by 
the clinical evidence to have been clinically documented 
prior to 1997, when the veteran was noted to have diabetes 
mellitus and chronic obstructive pulmonary disease.  Mild 
sensorineural hearing loss was initially noted by a VA 
clinician in May 1998 on a follow-up evaluation for 
subjective complaints of hearing loss.  Glaucoma, bilateral 
cataracts, pancreatitis, and gall bladder cancer were 
diagnosed thereafter with gall bladder cancer detected in 
late October 2002.  The initial manifestations of these 
disorders, 40 or more years following service separation, are 
too remote in time from service to support the claim that 
these conditions are related to service absent objective 
evidence to the contrary.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd 230 F.3d 1330 (Fed Cir 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

In this case, absent from the record is competent evidence 
persuasively linking any of the entities shown by the 
evidence of record and claimed by the appellant to the 
veteran's period of service or any event thereof.  No medical 
professional provides findings or unequivocal opinion to that 
effect, and the record does not reflect that the appellant 
has the requisite medical background or training so as to 
render competent her opinions as to questions of medical 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

With specific regard to the veteran's gall bladder cancer, a 
private physician in a statement dated in February 2005 
opined that it is a possibility that the veteran's medical 
condition may have been related to his military service.  
Such opinion was made based on the veteran's reports that the 
medical condition arose in 1951.  However, the Board notes in 
considering this opinion that it is not bound to accept 
medical opinions which are based solely on medical history as 
provided by the veteran.  See Swann v. Brown, 5 Vet. App. 229 
(1993).  Furthermore, the United States Court of Appeals has 
held that where a physician is unable to provide a definite 
causal connection, as here, the opinion on that issue 
constitutes "what may be characterized as 'non-evidence'" 
See Permam v. Brown, 5 Vet. App. 237 (1993).  Hence the 
opinion by the veteran's private physician, which fails to 
provide a definite causal connection between the veteran's 
gall bladder cancer and his service is of no probative value 
and insufficient to establish service connection for the 
veteran's gall bladder cancer.  

The Board acknowledges that the appellant has submitted 
internet-based medical information that discusses the gall 
bladder cancer to include its risk factors.  However, the 
information is also insufficient upon which to base a grant 
of service connection.  Medical treatise evidence can, in 
some circumstances, constitute competent medical evidence. 
See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses). However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim. See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996). Here, crucially, the 
treatise evidence which has been submitted by the appellant 
is general in nature and does not specifically relate to the 
facts and circumstances surrounding the veteran's particular 
case.  
 
In the absence of a showing of a nexus between the veteran's 
gall bladder cancer, pancreatitis with type II diabetes 
mellitus, emphysema and chronic obstructive pulmonary 
disease, an eye disorders, and hearing loss and the veteran's 
service, a preponderance of the evidence is against 
entitlement to service connection for the claimed 
disabilities.

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to service connection for the disorders in issue 
for accrued benefits.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection for the cause of the veteran's death.

The evidence reveals that the veteran's death in July 2005 
was caused by gall bladder cancer.  No autopsy was performed.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As noted above the veteran's service medical records are 
negative for findings and/or diagnosis of the disorder 
implicated in the veteran's death.  

The available post service medical records reveal that the 
veteran was diagnosed in October 2002 as having gall bladder 
cancer.  It was noted by a VA physician in December 2004 that 
he had been treating the veteran since the fall of 2002 for 
an unresectable metastic adenocarcinoma for which he had been 
receiving chemotherapy.  This physician further noted that 
the veteran had an incurable terminal cancer diagnosis and 
that is prognosis was rather poor.  The veteran expired in 
July 2005 as a result of carcinoma of the gall bladder.  The 
approximate interval between the onset of the veteran's gall 
bladder cancer and death was reported on the veteran's 
certificate of death as 2 years.

It is the appellant's principle contention that the veteran's 
death was a result of gall bladder cancer that had its onset 
with complaints of stomach pains in service.   

As noted above, the initial diagnosis of the veteran's gall 
bladder cancer, approximately 40 years after service, is too 
remote in time from service to attribute to service on a 
direct or presumptive basis absent competent medical evidence 
to the contrary.  Such evidence as discussed above has not 
been presented.  The Board has been sensitive to the 
appellant's testimony elaborating on her belief that the 
veteran's gall bladder cancer was related to complaints of 
stomach pain in service. However, while such contention has 
been carefully considered, the Board respectfully points out 
that the appellant is a lay person, not competent to offer 
evidence requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

The Board acknowledges statements written long-term 
acquaintances of the veteran which report his history of 
stomach complaints since his separation from service.  
Although laypersons, those individuals are competent to 
testify as to observable symptoms. See Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  However, they are not competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a layperson's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488 (1997).

Here, the Board finds that the credible probative evidence 
fails to show that the disease processes implicated in the 
veteran's death were attributable to the veteran's service.  
As there is no competent evidence that the veteran's death is 
etiologically related to service, service connection for the 
cause of the veteran's death is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for gall bladder cancer, pancreatitis with 
type II diabetes mellitus, emphysema and chronic obstructive 
pulmonary disease, an eye disorder, and hearing loss, for 
accrued benefit purposes is denied.


Service connection for the cause of the veteran's death is 
denied.





____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


